Citation Nr: 1737631	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-36 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, to include as due to herbicide exposure. 

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to increased ratings for left lower extremity peripheral neuropathy, rated as 10 percent disabling prior to November 17, 2015; and rated at 20 percent thereafter.   

6.  Entitlement to increased ratings for right lower extremity peripheral neuropathy, rated as 10 percent disabling prior to November 17, 2015; and rated at 20 percent thereafter.   

7.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).

8.  Entitlement to a compensable rating for erectile dysfunction.

9.  Entitlement to an effective date earlier than November 17, 2015 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008, April 2010, September 2010, July 2011,  and December 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in April 2014 for further development.  

The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In June 2016, the RO issued a rating decision in which it granted the TDIU effective November 17, 2015.  Since the TDIU was not made effective from the date of the claim, it did not constitute a complete grant of the claim.  The issue of entitlement to an earlier effective date was adjudicated in an August 2016 supplemental statement of the case.  

The Veteran presented testimony at a Board hearing in November 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder; and entitlement to an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Thyroid cancer was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service to include as due to exposure to herbicide agents during service. 

2.  Benign prostate hypertrophy was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service to include due to exposure to herbicide agents during service and as secondary to service connected diabetes mellitus.  

3.  The Veteran's diabetes mellitus, type II is treated with required insulin, and a restricted diet; but not a regulation of activities.  

4.  Prior to November 17, 2015, the Veteran's left lower extremity peripheral neuropathy was manifested by heat sensations, numbness, leg cramps, paresthesias, dysesthesias, and pain.  It was not manifested by moderate incomplete paralysis of the sciatic nerve.   

5.  Prior to November 17, 2015, the Veteran's right lower extremity peripheral neuropathy was manifested by heat sensations, numbness, leg cramps, paresthesias, dysesthesias, and pain.  It was not manifested by moderate incomplete paralysis of the sciatic nerve.   

6.  Effective November 17, 2015, the Veteran's left lower extremity peripheral neuropathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

7.  Effective November 17, 2015, the Veteran's right lower extremity peripheral neuropathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

8.  The Veteran's coronary artery disease is not manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

9.  The Veteran's service-connected erectile dysfunction is not manifested by penile deformity.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for thyroid cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an award of service connection for benign prostate hypertrophy, to include as due to herbicide exposure and to include as secondary to service connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to a rating in excess of 20 percent for the Veteran's service connected diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Code 7913 (2016).

4.  The criteria for entitlement to a rating in excess of 10 percent prior to November 17, 2015 and in excess of 20 percent effective November 17, 2015 for the Veteran's service connected left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2016).

5.  The criteria for entitlement to a rating in excess of 10 percent prior to November 17, 2015 and in excess of 20 percent effective November 17, 2015 for the Veteran's service connected right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2016).

6.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's service connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Code 7017 (2016).

7.  The criteria for entitlement to a compensable disability rating for the Veteran's service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Code 7522 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In December 2007, January 2009, February 2010, June 2010, and July 2010 correspondences, the RO provide the Veteran with notification letters.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that 
VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  In this regard, relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in March 2010, April 2010, August 2015, and November 2015.  The examiners reviewed the claims file or were otherwise made aware of the Veteran's medical history in conjunction with the examinations.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately, the claims were remanded for new examinations. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).

Thyroid cancer and benign prostatitic hypertrophy (BPH)
At his November 2013 Board hearing, the Veteran testified that thyroid cancer was diagnosed in approximately 2007 and that he had to have his thyroid removed.  He acknowledged that he did not have any symptoms of thyroid cancer during service (VBMS, 8/14/17, p. 15-16).  He contended that his thyroid cancer was related to exposure to Agent Orange (although he admitted that no medical professional has told him that it was).  Id. at 15-18.

With regards to BPH, the Veteran testified that at the West Palm Beach VA Clinic, he was told that he most likely suffers from cellulitis which was caused by diabetes.  He acknowledged that his doctors did not tell him that diabetes caused prostatic hypertrophy.  He testified that the doctors don't know what causes hypertrophy.  
He testified that he has many disabilities that are compounding as a result of his diabetes.  He also alleged that BPH could be due to Agent Orange exposure; but he acknowledged that no doctor told him that BPH was caused by Agent Orange exposure (VBMS, 8/4/17, pgs. 5-11).    

The Veteran underwent a VA examination in August 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that in the late 1990s, he developed a thyroid nodule which was biopsied several times before he was diagnosed with thyroid cancer.  He had a partial right thyroidectomy in October 2007, followed by a total thyroidectomy in November 2007.  A September 2011 scan showed no radiotracer uptake suggestive of residual thyroid tissue.  The examiner noted that the Veteran had radioactive iodine treatment in 2008.  He also has hypothyroid endocrine dysfunction.  Signs and symptoms of the Veteran's hypothyroid condition included fatigability, constipation, and the need for continuous medication.  The examiner opined that his condition did not impact his ability to work.  The examiner further opined that it was less likely than not that the Veteran's thyroid cancer was incurred in service or was caused by service, to include Agent Orange exposure.  She also found no evidence that thyroid cancer is caused by presumed exposure to herbicides in Vietnam.  She cited www.publichealth.va.gov/exposures/agentorange/conditions/index.asp.    Additionally, she found that there is no evidence that thyroid cancer was caused or aggravated by his service connected diabetes.  She cited www.uptodate.com/contents/overview-of-papillary-thyoid cancer?Source=see_link.  Finally, she found no evidence that Veteran's thyroid cancer started while he in was in military service.  She found no evidence that Veteran had significant radiation exposure during military service that might have put him at risk for thyroid cancer.  Finally, she noted that the only residuals that veteran has from his thyroid cancer are hypothyroidism and the surgical scar.  She stated that neither of this is aggravated by diabetes or its complications.

The examiner also opined that it was less likely than not that the Veteran's BPH was related to exposure to Agent Orange.  She noted that there is no evidence that BPH is caused by presumed exposure to herbicides in Vietnam.  Finally, she opined that it is less likely than not that the Veteran's BPH was caused or aggravated by diabetes or its complications.  She stated that there is no evidence that BPH is caused by or aggravated by diabetes or its complications.  She cited www.uptodate.com/contents/epidemiology-and-pathogenesis-of-benign-prostatic hyperplasia?source=search_result&search=bph&selectedTitle=3%7E150.    

Analysis

The Board notes that neither thyroid cancer nor BPH is listed among the disabilities subject to service connection on a presumptive basis when there is exposure to herbicides.  Consequently, a grant of service connection on a presumptive basis is not warranted.  

However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

The Board finds that the weight of the evidence is against a finding that either thyroid cancer or BPH began during service.  Additionally, the Board notes that the Veteran has not contended such nor has he contended that symptoms of thyroid cancer or BPH have been continuous since service.  The Veteran's contention is that thyroid cancer (and possibly BPH) is due to exposure to Agent Orange during service.  He also contends that BPH may be secondary to his service-connected diabetes.  He acknowledged at his November 2013 Board hearing that he has not heard any competent medical opinions to support these contentions.  

To that end, the Veteran underwent a VA examination in August 2015.  The examiner specifically found it less likely than not that his thyroid cancer and/or BPH was due to exposure to herbicides.  She also found it less likely than not that the Veteran's BPH was caused or aggravated by diabetes or its complications.  Moreover, she provided links to medical treatises/competent evidence that support her findings.  38 C.F.R. § 3.159(a)(1).  The Board finds the opinions of the VA physician to be persuasive evidence and deserving of much weight.  Indeed, they were based on a review of the record, to include consideration of the Veteran's pertinent medical history such as his thyroid and prostate signs and symptoms.  Additionally, they were offered following a physical evaluation of the Veteran.  Moreover, they were accompanied by a clear rationale, and no other competent medical evidence of record refutes the opinions.  

The Veteran himself believes that his thyroid cancer and BPH are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of thyroid cancer and BPH falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore weight in this regard.

In the absence of a competent medical opinion linking the Veteran's thyroid cancer and BPH to service (to include as due to herbicide exposure or as secondary to service connected diabetes), the preponderance of the evidence weighs against these claims.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for thyroid cancer and BPH are denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53-54 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where, in the case of the Veteran's coronary artery disease, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Diabetes mellitus
The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, 
a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

The United States Court of Appeals for Veterans Claims (Court) has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

Note (1) to Diagnostic Code 7913 provides that compensable complications from diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation; however, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

At his November 2013 Board hearing, the Veteran testified that he was on a high level of insulin that has incrementally escalated over time.  He stated that sometimes he has a hyperglycemia incident requiring him to take more insulin.  He stated that he has never has a crisis situation requiring hospitalization.  He testified that sometimes his blood sugar is up to 40 when he is in a dead sleep (which is dangerous because he could go into a diabetic shock or diabetic coma).  When it happens, he stated that he has to immediately go into the kitchen and throw sugar into his body.  He stated that his diabetes is out of control and his blood sugar goes up and down.  He stated that he watches his diet.  When asked about whether doctors restrict the Veteran's level of activity, he stated that the doctors encourage him to exercise; but that he is limited due to the severe neuropathy in his feet and legs.  

The Veteran's wife testified that the quality of their lives has changed drastically.  She stated that there are times when she cannot sleep because she is worried about him.  She stated that she always keeps orange juice in the refrigerator for low blood sugar emergencies.  She pointed out that the Veteran's health concerns have caused him to go into a depression (when he was previously a very positive person).  His diabetes and its complications have prevented him from finding a job (VBMS, 8/4/17, pgs. 21-29).  

The Veteran underwent a VA examination in March 2010.  He reported that he has had no ketoacidosis; but he has occasional hypoglycemic reactions when he feels shaky.  He would feel better after eating or drinking something.  He reported that he began taking insulin two years earlier.  He reported that current treatment consisted of both insulin and oral medication on a daily basis.  There was no history of diabetes related hospitalizations.  There were episodes of hypoglycemia reactions or ketoacidosis that require visits to a diabetic care provider every four months.  The Veteran was instructed to follow a restricted or special diet.  The examiner noted that the Veteran is restricted in his ability to perform strenuous activities because his lower extremities become weak.    

The Veteran underwent a VA examination in November 2015.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was diagnosed with diabetes type II in 1993; and that the medical history reflects treatment by way of a restricted diet, oral hypoglycemic agents, and more than one injection of insulin required each day.  She noted that the Veteran does not require regulation of activities as part of the medical management for diabetes.  She noted that the Veteran visits his diabetic care provider fewer than two times per month for episodes of ketoacidosis, and fewer than two times per month for episodes of hypoglycemia.  The Veteran had not had any unintentional weight loss or loss of strength attributable to diabetes mellitus.  She noted that the Veteran had complications that included diabetic peripheral neuropathy and diabetic retinopathy.  The Veteran reported that diabetes mellitus causes increased fatigue and decreased stamina.  

Analysis

The Veteran's diabetes has been rated as 20 percent disabling.  In order to warrant a rating in excess of 20 percent, the Veteran's diabetes would have to be treated with required insulin, a restricted diet, and a regulation of activities.  Camacho, 21 Vet. App. at 363.  Neither the VA examinations nor the numerous post service treatment reports reflect a regulation of activities.  To the contrary, the medical records reflect, and the Veteran has admitted, that his doctors are encouraging him to exercise.  The Board acknowledges that the March 2010 VA examiner noted that the Veteran was restricted in his ability to perform strenuous activities because his lower extremities become weak.  This is consistent with the Veteran's testimony that his doctors encourage him to exercise; but he is limited due to the severe neuropathy in his feet and legs.  However, the weight of the competent evidence does not show that a regulation of the Veteran's activities is required for treatment of the Veteran's service-connected diabetes.  Again, to the contrary, rather than regulating activities as a means of treatment, doctors are encouraging the Veteran to do more.  

In the absence of diabetes mellitus requiring insulin, restricted diet, and regulation of activities, the preponderance of the evidence weighs against the claim.  As such, the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for diabetes mellitus is denied.  See Gilbert, 1 Vet. App at 53-54.

Peripheral neuropathy 
The Veteran's service-connected peripheral neuropathy has been rated by the RO under the provisions of Diagnostic Code 8520.  Under this regulatory provision, an 80 percent rating is warranted for complete paralysis of the sciatic nerve in which the foot dangles and drops; there is no active movement possible of the muscles below the knee; and flexion of the knee is weakened or lost.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at  most, the moderate degree.  Id. 

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c. 

The Court recently held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).

At his November 2013 Board hearing, the Veteran testified that his peripheral neuropathy causes difficulty sleeping because he can feel the pain in his legs (like needles and burning on the bottoms of his feet).  He stated that it is difficult for him to sit for long periods of time.  He testified that it affects his legs and feet.  He reported that as a result, he cannot work out.  He cannot take long walks because if he walks too far, it is difficult for him to make it back.  He also testified that his legs go out on him.  He stated that he was a project manager and that he cannot do that anymore because he cannot stand or sit long enough to give presentations and have conversations with people.  He stated that he is uncomfortable after 15 minutes.  
He stated that every day it gets so bad that he has lie down for hours or take pain killers.  He testified that he has basically become a coach potato.  (VBMS, 8/4/17, pgs. 29-35.)  

A January 2009 outpatient treatment report reflects decreased sensation in the feet bilaterally, with no noted ulcers wounds or cracked skin (VBMS, 2/9/10, p. 2). 

A November 2009 outpatient treatment report reflects a normal examination of the Veteran's feet.  Pulses in the feet were 2+ in both dorsalis pedis and posterior tibial.  The Veteran also had intact sensation in the feet using a 5.07 monofilament (VBMS, 4/30/10, p. 20).  

A February 2010 neurological examination reflected normal sensation.  Pedal pulses were strong; feet were warm and dry; there was intact pedal skin (VBMS, 4/30/10, p. 11).  

The Veteran underwent a VA examination in March 2010.  He reported numbness in his feet for ten years.  He also reported a sensation of heat in the soles of his feet, and numbness and heat in the thighs and legs.  He reported that he gets a lot of legs cramps at night.  The examiner noted symptoms of numbness, paresthesias, dysesthesias, and pain.  

Upon sensory examination, there was decreased pain and light touch at the tips of the toes and plantar side bilaterally.  Knee and ankle reflexes were 2+ bilaterally.  Babinski reflex was negative (normal), bilaterally.  There was no muscle atrophy.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  No joint functions were affected by the nerve disorder.  Gait and balance were normal.  

An August 2010 outpatient treatment report reflects that a diabetic foot sensation exam was conducted and the results were normal (VBMS, 5/8/13, p.81).  In December 2010, the Veteran had intact sensation in the feet using a 5.07 monofilament (VBMS, 9/25/13, p. 113).  

The Veteran underwent a VA examination in November 2015.  The examiner reviewed the claims file in conjunction with the examination, to include VA medical records and the VBMS file.  The examiner found that pedal pulses were faintly palpable bilaterally.  Capillary filling time was under six seconds bilaterally.  There was no edema or erythema.  Texture, temperature, turgor was dry eczematous.  No open skin lesions were seen.  The nails were eutrophic with evidence of fungal disease.  No inflamed varicosities or telangiectasias were symptomatic.  Pedal folliculation was sparsely present.  Deep tendon reflexes of the patella were normal (2+), bilaterally.  Deep tendon reflex of the Achilles tendon were decreased (1+), bilaterally.  There was mild atrophy in the plantar heel pads.  Pain was 3 on a scale of 1-10.  The examiner found that the Veteran had moderate constant pain in the lower extremities.  She found moderate paresthesias and/or dysesthesias in the lower extremities (as well as mild paresthesias and/or dysesthesias in the upper extremities).  She found moderate numbness in the lower extremities (and mild numbness in the upper extremities).  The Veteran had normal strength (5/5) in all extremities.  He had decreased sensation in the knees/thighs/, ankles/lower legs, and feet/toes.  The Veteran reported that the functional impact of his neuropathy is that he experiences increased symptoms with prolonged standing, walking, driving, or stair/ladder climbing.  

Analysis

Prior to November 17, 2015, the Veteran's peripheral neuropathy was rated as 
10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by moderate incomplete paralysis of the sciatic nerve.  

Prior to November 17, 2015, the Veteran's peripheral neuropathy was manifested by subjective complaints of numbness, a sensation of heat in the soles of his feet, numbness and heat in the thighs and legs, and a lot of cramps.  Treatment records reflect decreased sensation in the feet bilaterally.  However, in November 2009, pulses in the feet were 2+ in both dorsalis pedis and posterior tibial.  The Veteran also had intact sensation in the feet using a 5.07 monofilament.  A February 2010 neurological examination reflected normal sensation.  Pedal pulses were strong; feet were warm and dry; there was intact pedal.  At his March 2010 VA examination, knee and ankle reflexes were 2+ bilaterally.  Babinski reflex was normal bilaterally.  There was no muscle atrophy.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  No joint functions were affected by the nerve disorder.  Gait and balance were normal.  Similar findings were made in August 2010 and December 2010.

The Board notes that prior to November 17, 2015, there was no finding of moderate incomplete of the sciatic nerve.  To the contrary, outpatient treatment reports reflected normal sensation and deep tendon reflexes.  Given the results of the March 2010 VA examination (supported by outpatient treatment reports) the Board finds that the Veteran's peripheral neuropathy was manifested by no more than mild incomplete paralysis of the sciatic nerve.    

Effective November 17, 2015, the Veteran's peripheral neuropathy is rated as 
20 percent disabling.  In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by moderately severe incomplete paralysis of the sciatic nerve.  

At the Veteran's November 2015 VA examination, deep tendon reflexes of the patella were normal (2+).  Deep tendon reflex of the Achilles tendon were 1+.  There was mild atrophy in the plantar heel pads.  Pain was 3 on a scale of 1-10.  
The examiner found that the Veteran had moderate constant pain in the lower extremities.  She found moderate paresthesias and/or dysesthesias in the lower extremities (as well as mild paresthesias and/or dysesthesias in the upper extremities).  She found moderate numbness in the lower extremities (and mild numbness in the upper extremities).  The Veteran had normal strength in all extremities.  He had decreased sensation in the knees/thighs, ankles/lower legs, and feet/toes.  The Veteran reported that the functional impact of his neuropathy is that he experiences increased symptoms with prolonged standing, walking, driving, or stair/ladder climbing.

The Board finds that the foregoing competent evidence reflects a disability picture more nearly approximated by peripheral neuropathy of moderate severity.  The Board place much weight on the competent medical evidence of record, to include the findings by the 2015 VA examiner, a VA physician.  There were no symptoms that were described as moderately severe.  For example, this examiner found moderal numbness, constant pain, and paresthesias and/or dysesthesias.  Consequently, when viewing the relevant medical and lay evidence, the Board finds that the Veteran's peripheral neuropathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.    

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for ratings in excess of 10 percent prior to November 17, 2015; and in excess of 20 percent thereafter for the Veteran's service connected left and right lower extremity peripheral neuropathy is denied.  See Gilbert, 1 Vet. App at 53-54.

Coronary artery disease
The Veteran's service-connected coronary artery disease (CAD) has been rated by the RO under the provisions of Diagnostic Code 7017.  Under this regulatory provision a rating of 100 is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction less than 
30 percent.  A rating of 60 percent is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A rating of 30 percent is warranted for workload of greater than 
5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 10 percent is warranted for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  

At his November 2013 Board hearing, the Veteran testified that approximately three times when he has been doing yardwork or otherwise exerting himself, he has had to stop because his chest was heaving and he was short of breath.  His arms and legs went numb and he would drop to his knees.  Consequently, he does not do yardwork anymore.  He stated that he cannot participate in sports (golf) anymore.  He testified that he gets angina a lot.  He testified that he also experiences dizziness.  He stated that on the day of the hearing, he walked out of the house and took a deep breath.  He got dizzy and almost lost his balance.  

Private treatment records include a thallium stress test dated February 1995 which was positive for myocardial ischemia involving the inferior wall of the left ventricle, inferolateral wall of the left ventricle, and inferoseptal wall of the left ventricle towards the base.  The examiner noted that these findings were consistent with a previous myocardial infarction involving the apex of the left ventricle inferiorly (VBMS, 6/11/01, p. 25).   

A May 2001 stress test revealed that the Veteran exercised for a total of 9 minutes and 15 seconds and achieved a total of 10.1 METs.  The maximal stress test was negative for ischemia (Id. at 23).  

The Veteran underwent a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he gets very dyspneic after playing basketball or working in the yard.  He denied chest pain.  The examiner noted that he was seen by cardiologist in February 2009; and that he had holter and echo which were unremarkable.  The examiner noted that there was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, other heart disease, angina, dizziness, syncope, or fatigue.  The Veteran had a positive history of hypertension and dyspnea.  Dyspnea was incurred on severe exertion.  

Upon examination, the Veteran had no extra heart sounds, and regular rhythm.  There were no abnormal breath sounds.  The heart size was normal, per echocardiogram.  An exercise stress test revealed that the Veteran achieved a peak workload of 12.4 METs.  The test was terminated when the maximum heart rate was attained.  The examiner found no cardiac symptoms and noted that the Veteran attained high workload.  There were no significant symptoms or ECG changes suggestive of ischemia.  Heart rate, blood pressure, and ECG normalized to baseline in recovery.  

The Veteran underwent a VA examination in August 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that a February 1995 stress test showed myocardial ischemia involving the inferior and inferolateral wall of the left ventricle.  She also noted that the Veteran had a March 1995 cardiac catheterization that was reported as negative, yet the physician diagnosed small vessel disease by cardiac catheterization.  The Veteran reported that he has been working in his yard on several occasions and had dyspnea on exertion and numbness.  The examiner noted that the Veteran's CAD requires continuous medication.  The Veteran had not had myocardial infarction (MI), congestive heart failure (CHF), arrhythmia, heart valve conditions, infections heart conditions, pericardial adhesions, procedures (surgical or non-surgical), or hospitalizations.  

Upon examination, the Veteran had normal heart sounds and regular rhythm.  Peripheral pulses of the dorsalis pedis and posterior tibial were diminished.  There was no evidence of cardiac hypertrophy or cardiac dilation.  An exercise stress test revealed that the Veteran achieved a peak workload of 10 METs.  The test was then terminated due to fatigue.  There were no significant symptoms or ST segment
changes diagnostic of ischemia.  Left ventricular thickness and size were normal.  Post-stress left ventricular ejection fraction was 72%.  The stress test did not show ischemia.  The examiner noted that the limitation in METs level is due to multiple medical conditions including the heart condition(s); it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner noted no functional impact caused by the Veteran's heart disability on his abilty to work.     

Analysis

The Veteran's coronary artery disease is rated as 10 percent disabling.  In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to be manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

As described in greater detail above, the Board notes that the competent evidence of record, to include ethe noted VA examinations or the outpatient treatment reports, reflect findings that meet the criteria for a rating in excess of 10 percent.  Indeed, the Veteran's workload has been found to be greater than 7 METs.  Additoionally, there have been no findings of hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for the Veteran's service connected coronary artery disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Erectile dysfunction
The Veteran's service-connected erectile dysfunction has been rated by the RO under the provisions of Diagnostic Code 7522.  Under this regulatory provision, penile deformity with loss of erectile power warrants a 20 percent rating.

The Veteran underwent a VA examination in March 2010.  His testicles were of a normal size and consistency.  The right testicle was slightly tender.  

The Veteran underwent a VA examination in August 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he did not recall the onset of symptoms.  In addition to erectile dysfunction, the Veteran reported intermittent dysuria, hesitance, dribbling, and urgency of urination for 10 years.  The examiner noted that the Veteran takes doxazosin (though it appears that this medication is taken for BPH and urinary symptoms).  The Veteran's penis and testes were not examined as they were determined to not be relevant to the disability.  

In order to warrant a compensable rating, the Veteran's disability must be manifested by penile deformity with loss of erectile power.  There is loss of erectile power; however, there is no evidence of any penile deformity, nor has the Veteran made any such contention.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased rating for erectile dysfunction must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for thyroid cancer is denied. 

Service connection for benign prostatic hypertrophy is denied.

An increased rating for diabetes mellitus, type II, is denied.
Increased ratings for left lower extremity peripheral neuropathy are denied.  

Increased ratings for right lower extremity peripheral neuropathy are denied.  

A higher initial rating for coronary artery disease is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

Psychiatric 
The Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder, was denied on the basis that there was no evidence of it in service.  

In a January 2016 correspondence, the Veteran's representative asserted the possibility that the Veteran's psychiatric disability is secondary to his service-connected disabilities.  Specifically, it is the representative's contention that the Veteran's depression is either caused or aggravated by his service-connected disabilities and the functional limitations that they cause.  At his November 2013 Board hearing, the Veteran's erectile dysfunction was specifically noted as a source of depression and cause of stress in his marriage.  

The Board notes that the RO has not adjudicated the issue of entitlement to service connection for a psychiatric disability on a secondary basis.  Moreover, there has been no medical opinion rendered on the issue.  The Board finds that a remand is necessary to determine if the Veteran suffers from a psychiatric disability that has been caused or aggravated by his service connected disabilities.  

TDIU
The Veteran's claim for an earlier effective date for a TDIU is dependent on when the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for an acquired psychiatric disability, to include generalized anxiety disorder and major depressive disorder.  At this time, the Board defers consideration of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The examiner should review the claims file to become familiar with the pertinent mental health history.  Following a review of the relevant evidence, to include the claims file, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

If not, the examiner is to provide an opinion as to whether any mental disorder was caused by, or aggravated by, his service-connected disabilities (diabetes mellitus, lower extremity peripheral neuropathy, coronary artery disease, hypertension, and erectile dysfunction).  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, readjudicate the appeal and determine if the benefits sought can be granted.  If the claims remain denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


